Exhibit 10.1

 

2012 Plan, Option No. [[GRANT NUMBER]]

Radiant Logistics, Inc.

2012 Stock Option and Performance Award Plan

NON-QUALIFIED STOCK OPTION AWARD

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan effective as of
November 13, 2012 (the “Plan”) and the Non-Qualified Stock Option Award
Agreement attached to this Non-Qualified Stock Option Award (this “NQO Award”),
hereby grants to the individual named below (the “Optionee”) the option to
purchase the number of shares of the Corporation’s Common Stock, as is set forth
below. The terms of this NQO Award are subject to all of the provisions of the
Plan and the attached Non-Qualified Stock Option Award Agreement, with such
provisions being incorporated herein by reference. All of the capitalized terms
used in this NQO Award and the Non-Qualified Stock Option Award Agreement not
otherwise defined herein or therein shall have the same meaning as defined in
the Plan.  A copy of the Plan and the prospectus for the Plan have been
delivered to Optionee together with this NQO Award and the Non-Qualified Stock
Option Award Agreement.

 

1.

 

Date of Grant:

 

 

 

 

 

 

 

2.

 

Name of Optionee:

 

 

 

 

 

 

 

3.

 

Number of Underlying Shares of Common Stock:

 

 

 

 

(subject to adjustment as provided in the Plan)

 

 

 

4.

 

Exercise Price:

 

per share (subject to adjustment as provided in the Plan)

 

 

 

5.

 

Vesting of Options (on a cumulative basis and subject to adjustment as provided
in the Plan):

 

Vesting

Date

No. of Underlying

shares to be Vested*

 

 

 

 

 

 

 

 

 

*Vesting to occur pursuant to Section 3 of the attached Non-Qualified Stock
Option Award Agreement and conditioned upon continued employment or service as
described therein.

 

 

 

6.

 

Expiration Date:

 

 

 

The Optionee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of this NQO Award, inclusive of the attached Non-Qualified
Stock Option Award Agreement, and the Plan, and that the terms thereof supersede
any and all other written or oral agreements between the Optionee and the
Corporation regarding the subject matter contained herein.

 

Radiant Logistics, Inc.

 

Optionee:

 

 

 

By:

 

 

 

Title:

 

 

Date:

 

Date:

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT made as of the grant date set forth in Section 1 of the NQO Award
to which this Agreement relates and is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), and the
individual identified in Section 2 of the NQO Award to which this Agreement
relates and is attached (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Corporation adopted the Radiant Logistics, Inc. 2012 Stock Option
and Performance Award Plan effective as of November 13, 2012 (the “Plan”),
providing for the grant of Non-Qualified Options or the right to purchase shares
of Common Stock of the Corporation (the “Common Stock”) by Employees and/or
Consultants of the Corporation; and

WHEREAS, the Audit and Executive Oversight Committee (the “Committee”) has
authorized the grant of a Non-Qualified Option to the Optionee on the date of
this Agreement as evidenced by the Non-Qualified Stock Option Award to which
this Agreement is attached (the “NQO Award”), thereby allowing the Optionee to
acquire a proprietary interest in the Corporation in order that the Optionee
will have a further incentive for remaining with and increasing his or her
efforts on behalf of the Corporation; and

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

WHEREAS, the Optionee has accepted the Non-Qualified Option evidenced by the NQO
Award and has agreed to the terms and conditions stated herein.

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Optionee hereby agree as follows:

1.Confirmation of Grant of Option. Pursuant to a determination by the Committee,
the Corporation, subject to the terms of the Plan and this Agreement, hereby
grants to the Optionee as a matter of separate inducement and agreement, and in
addition to and not in lieu of salary or other compensation or fees for
services, the right to purchase (the “Option”) an aggregate number of shares of
Common Stock as is set forth in Section 3 of the NQO Award, subject to
adjustment as provided in the Plan (such shares, as adjusted, the “Shares”). The
Option is not intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

2.Exercise Price. The exercise price of shares of Common Stock covered by the
Option will be the per share amount set forth in Section 4 of the NQO Award, at
all times being not less than 100% of the Fair Market Value of one share of
Common Stock on the Date of Grant, subject to adjustment as provided in the
Plan.

3.Vesting and Exercisability of Option. The Option shall vest and become
exercisable on the terms and conditions hereinafter set forth:

(a)The Option shall vest and become exercisable (on a cumulative basis) in such
installments (after giving effect to any adjustment pursuant to the Plan) and on
such vesting dates, as set forth in Section 5 of the NQO Award, provided that
the Optionee remains an Employee or Consultant of the Corporation or any
Affiliate as of each such applicable vesting date as indicated in Section 5 of
the NQO Award. In addition, this Option shall vest and become exercisable to the
extent and as provided in Sections 7(b) and (d) and 8 hereof.

(b)The Option may be exercised pursuant to the provisions of this Section 3 and
Sections 7(b) and (d) and 8 hereof, by notice and payment to the Corporation as
provided in Sections 10 and 15 hereof.

 

- 2 -

 

--------------------------------------------------------------------------------

 

4.Term of Option. The term of the Option shall be the period of years from the
Date of Grant as is set forth in Section 1 of the NQO Award and shall expire on
the date set forth in Section 6 of the NQO Award, subject to earlier termination
or cancellation as provided in this Agreement.

5.Non-transferability of Option. The Option shall not be assigned, transferred
or otherwise disposed of, or pledged or hypothecated in any way, and shall not
be subject to execution, attachment or other process, except as may be provided
in the Plan. Any assignment, transfer, pledge, hypothecation or other
disposition of the Option attempted contrary to the provisions of the Plan, or
any levy of execution, attachment or other process attempted upon the Option,
will be null and void and without effect. Any attempt to make any such
assignment, transfer, pledge, hypothecation or other disposition of the Option
will cause the Option to terminate immediately upon the happening of any such
event; provided, however, that any such termination of the Option under the
foregoing provisions of this Section 5 will not prejudice any rights or remedies
which the Corporation or any Affiliate may have under this Agreement or
otherwise.

6.Exercise Upon Cessation of Employment or Termination of Consulting
Relationship.

(a)If the Optionee at any time ceases to be an Employee or Consultant of the
Corporation or of any Affiliate (i) by reason of his or her discharge for Cause
or (ii) due to his or her voluntary termination of employment or Termination of
Consulting Relationship without the written consent of the Committee, the Option
shall, at the time of such termination of employment or Termination of
Consulting Relationship, terminate and the Optionee shall forfeit all rights
hereunder. If, however, the Optionee for any other reason (other than Disability
or death) ceases to be an Employee or Consultant, the Option may, subject to the
provisions of Section 5 hereof, be exercised by the Optionee to the same extent
the Optionee would have been entitled under Section 3 hereof to exercise the
Option immediately prior to such cessation of employment or Termination of
Consulting Relationship, at any time within three (3) months after such
cessation of employment or Termination of Consulting Relationship, at the end of
which period the Option, to the extent not then exercised, shall terminate and
the Optionee shall forfeit all rights hereunder, even if the Optionee
subsequently returns to the employ of the Corporation or any Affiliate or begins
another Consulting Relationship with the Corporation or any Affiliate. In no
event, however, may the Option be exercised after the expiration of the term
provided in Section 4 hereof.

(b)The Option shall not be affected by any change of duties or position of the
Optionee so long as Optionee continues to be a full-time Employee of the
Corporation or of any Affiliate thereof. If the Optionee is granted a temporary
leave of absence of 90 days or less, such leave of absence shall be deemed a
continuation of his or her employment by the Corporation or of any Affiliate
thereof for the purposes of this Agreement, but only if and so long as the
employing corporation consents thereto.

(c)The change in an Optionee’s status from that of an Employee to that of a
Consultant will, for purposes of this Agreement, be deemed to result in a
termination of such Optionee’s employment with the Corporation and its
Affiliates, unless the Committee otherwise determines in its sole discretion.
The change in an Optionee's status from that of a Consultant to that of an
Employee will not, for purposes of this Agreement, be deemed to result in a
termination of such Optionee’s service as a Consultant, and such Optionee will
thereafter be deemed to be an Employee for purposes of this Agreement. Unless
the Committee otherwise determines in its sole discretion, an Optionee’s
employment or other service will, for purposes of this Agreement, be deemed to
have terminated on the date recorded on the personnel or other records of the
Corporation or the Affiliate for which the Optionee provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records.

7.Exercise Upon Death or Disability.

(a)If the Optionee dies while he or she is employed by or in a Consulting
Relationship with the Corporation or any Affiliate within one (1) year after the
Date of Grant of the Option, the Option may, subject to the provisions of
Section 5 hereof, be exercised (to the extent the Option is vested pursuant to
Section 3 immediately prior to Optionee’s death), by the estate of the Optionee
(or by the person or persons

 

- 3 -

 

--------------------------------------------------------------------------------

 

who acquire the right to exercise the Option by written designation of the
Optionee) at any time within one (1) year after the death of the Optionee, at
the end of which period the Option, to the extent not then exercised, shall
terminate and the estate or other beneficiaries shall forfeit all rights
hereunder.

(b)If the Optionee dies while he or she is employed by or in a Consulting
Relationship with the Corporation or any Affiliate one (1) year or more after
the Date of Grant, the Option will become immediately vested and exercisable
with respect to the number of underlying shares of Common Stock scheduled to
vest as set forth in Section 5 of the NQO Award on the next annual anniversary
of the Date of Grant, irrespective of Optionee’s death (such date, the “Section
7(b) Deemed Vesting Date”), and the Option may, subject to the provisions of
Section 5 hereof, be exercised (to the extent the Option is vested pursuant to
Section 3 immediately prior to Optionee’s death and becomes vested pursuant to
this Section 7(b)), by the estate of the Optionee (or by the person or persons
who acquire the right to exercise the Option by written designation of the
Optionee) at any time within one (1) year after the death of the Optionee, at
the end of which period the Option, to the extent not then exercised, shall
terminate and the estate or other beneficiaries shall forfeit all rights
hereunder; provided, however, that if Section 5 of the NQO Award provides for
cliff vesting on a date certain after the Section 7(b) Deemed Vesting Date, then
for purposes of determining any immediate vesting under this Section 7(b), it
shall be assumed that such NQO Award vested in equal annual installments over
such vesting time period instead of in one installment on the cliff vesting date
as indicated in Section 5 of the NQO Award and the Option will become
immediately vested and exercisable with respect to that number of underlying
shares of Common Stock subject to the NQO Award that would have vested and
become exercisable during the period of time between the Date of Grant and the
Section 7(b) Deemed Vesting Date. Notwithstanding any of the foregoing, in no
event, however, may the Option be exercised after the expiration of the term
provided in Section 4 hereof. By way of example and for clarification and the
avoidance of doubt, if the NQO Award was scheduled to cliff vest on the
three-year anniversary of the Date of Grant and the Optionee dies while he or
she is employed by or in a Consulting Relationship with the Corporation or any
Affiliate on the 18th month anniversary of the Date of Grant, the Option will
become immediately vested and exercisable with respect to two-thirds of the
underlying shares of Common Stock subject to the NQO Award (which represents
that number of underlying shares of Common Stock that would have been vested as
of the Section 7(b) Deemed Vesting Date assuming the Option vested in three
equal annual installments), and the remaining one-third portion of the Option
will terminate, and the vested portion of the Option will remain exercisable for
one (1) year after the death of the Optionee or if earlier upon expiration of
the term provided in Section 4 hereof.

(c)In the event that the employment of the Optionee or the Optionee’s Consulting
Relationship with the Corporation or any Affiliate is terminated by reason of
the Disability of the Optionee within one (1) year after the Date of Grant, the
Option may be exercised (to the extent the Option is vested pursuant to Section
3 immediately prior to the termination of the Optionee’s employment or
Consulting Relationship due to Disability), by the Optionee at any time within
one (1) year after the date of such termination of employment or Termination of
Consulting Relationship, at the end of which period the Option, to the extent
not then exercised, shall terminate and the Optionee shall forfeit all rights
hereunder even if the Optionee subsequently returns to the employ of the
Corporation or any Affiliate or begins another Consulting Relationship with the
Corporation or any Affiliate.

(d)In the event that the employment of the Optionee or the Optionee’s Consulting
Relationship with the Corporation or any Affiliate is terminated by reason of
the Disability of the Optionee one (1) year or more after the Date of Grant, the
Option will become immediately vested and exercisable with respect to the number
of underlying shares of Common Stock scheduled to vest as set forth in Section 5
of the NQO Award on the next annual anniversary of the Date of Grant,
irrespective of Optionee’s Disability (such date, the “Section 7(d) Deemed
Vesting Date”), and the Option may be exercised (to the extent the Option is
vested pursuant to Section 3 immediately prior to Optionee’s employment or
Consulting Relationship termination due to Disability and becomes vested
pursuant to this Section 7(d)) by the Optionee within the period ending one (1)
year after the date of such termination of employment or Termination of
Consulting Relationship, at the end of which period the Option, to the extent
not then exercised, shall terminate and the Optionee shall forfeit all rights
hereunder even if the Optionee

 

- 4 -

 

--------------------------------------------------------------------------------

 

subsequently returns to the employ of the Corporation or any Affiliate or begins
another Consulting Relationship with the Corporation or any Affiliate; provided,
however, that if Section 5 of the NQO Award provides for cliff vesting on a date
certain that occurs after the Section 7(d) Deemed Vesting Date, then for
purposes of determining any immediate vesting under this Section 7(d), it shall
be assumed that such NQO Award vested in equal annual installments over such
vesting time period instead of in one installment on the cliff vesting date as
indicated in Section 5 of the NQO Award and the Option will become immediately
vested and exercisable with respect to that number of underlying shares of
Common Stock subject to the NQO Award that would have vested and become
exercisable during the period of time between the Date of Grant and the Section
7(d) Deemed Vesting Date. Notwithstanding any of the foregoing, in no event,
however, may the Option be exercised after the expiration of the term provided
in Section 4 hereof. By way of example and for clarification and the avoidance
of doubt, if the NQO Award was scheduled to cliff vest on the three-year
anniversary of the Date of Grant and the employment of the Optionee or the
Optionee’s Consulting Relationship with the Corporation or any Affiliate is
terminated by reason of the Disability of the Optionee on the 18th month
anniversary of the Date of Grant, the Option will become immediately vested and
exercisable with respect to two-thirds of the underlying shares of Common Stock
subject to the NQO Award (which represents that number of underlying shares of
Common Stock that would have been vested as of the Section 7(d) Deemed Vesting
Date assuming the Option vested in three equal annual installments), and the
remaining one-third portion of the Option will terminate, and the vested portion
of the Option will remain exercisable for one (1) year after such termination or
if earlier upon expiration of the term provided in Section 4 hereof.

8.Change in Control of the Corporation. If there is a Change in Control, the
Option will be subject to the provisions of Article IX of the Plan; provided,
however, that if the Option is continued, assumed or substituted pursuant to
Article IX of the Plan and within one (1) year following such event, the
Optionee’s employment or Consulting Relationship is terminated by the
Corporation or any Affiliate without Cause, the Option will vest automatically
and become immediately exercisable as of such date of termination of Optionee’s
employment or Termination of Consulting Relationship and will remain exercisable
until the earlier of the expiration of the term provided in Section 4 hereof or
the first anniversary of the date of such termination of Optionee’s employment
or Termination of Consulting Relationship.

9.Registration. The Corporation shall register or qualify the shares covered by
the Option for sale pursuant to the Securities Act of 1933, as amended, at any
time prior to the exercise in whole or in part of the Option.

10.Method of Exercise of Option.

(a)Subject to the terms and conditions of this Agreement, the Option shall be
exercisable by notice in the manner set forth in Exhibit “A” hereto (the
“Notice”) and provision for payment to the Corporation in accordance with the
procedure prescribed herein. Each such Notice shall:

 

(i)

state the election to exercise the Option and the number of Shares with respect
to which it is being exercised;

 

(ii)

be signed by the Optionee or the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
the Optionee, be accompanied by proof, satisfactory to counsel to the
Corporation, of the right of such other person or persons to exercise the
Option;

 

(iii)

include payment of the full purchase price for the shares of Common Stock to be
purchased pursuant to such exercise of the Option; and

 

(iv)

be received by the Corporation on or before the date of the expiration of this
Option. In the event the date of expiration of this Option falls on a day which
is not a regular business day at the Corporation’s executive office in Bellevue,

 

- 5 -

 

--------------------------------------------------------------------------------

 

 

Washington then such written Notice must be received at such office on or before
the last regular business day prior to such date of expiration.

(b)Payment of the purchase price of any shares of Common Stock, in respect of
which the Option shall be exercised, shall be made by the Optionee or such
person or persons at the place specified by the Corporation on the date the
Notice is received by the Corporation (i) by delivering to the Corporation cash
or a certified or bank cashier’s check payable to the order of the Corporation,
(ii) by delivering to the Corporation properly endorsed certificates of shares
of Common Stock (or certificates accompanied by an appropriate stock power) with
signature guaranties by a bank or trust company, (iii) by having withheld from
the total number of shares of Common Stock to be acquired upon the exercise of
this Option a specified number of such shares of Common Stock, or (iv) by any
combination of the foregoing; provided, however, that any payment pursuant to
clause (ii), (iii) or (vi) of this Section 10(b) must be approved in advance by
the Committee. For purposes of the immediately preceding sentence, an exercise
effected by the tender of Common Stock (or deemed to be effected by the tender
of Common Stock) may only be consummated with Common Stock held by the Optionee
for a period of six (6) months or acquired by the Optionee other than under the
Plan (or a similar plan maintained by the Corporation).

(c)The Option shall be deemed to have been exercised with respect to any
particular shares of Common Stock if, and only if, the preceding provisions of
this Section 10 and the provisions of Section 11 hereof shall have been complied
with, in which event the Option shall be deemed to have been exercised on the
date the Notice was received by the Corporation. Anything in this Agreement to
the contrary notwithstanding, any Notice given pursuant to the provisions of
this Section 10 shall be void and of no effect if all of the preceding
provisions of this Section 10 and the provisions of Section 11 shall not have
been complied with.

(d)The certificate or certificates or book-entry notations for shares of Common
Stock as to which the Option shall be exercised will be registered in the name
of the Optionee (or in the name of the Optionee’s estate or other beneficiary if
the Option is exercised after the Optionee’s death), or if the Option is
exercised by the Optionee and if the Optionee so requests in the notice
exercising the Option, will be registered in the name of the Optionee and
another person jointly, with right of survivorship and will be delivered as soon
as practical after the date the Notice is received by the Corporation
(accompanied by full payment of the exercise price), but only upon compliance
with all of the provisions of this Agreement.

(e)If the Optionee fails to accept delivery of and pay for all or any part of
the number of Shares specified in such Notice, Optionee’s right to exercise the
Option with respect to such undelivered Shares may be terminated in the sole
discretion of the Committee. The Option may be exercised only with respect to
full Shares.

(f)The Corporation shall not be required to issue or deliver any certificate or
certificates or book-entry notations for shares of its Common Stock purchased
upon the exercise of any part of the Option prior to the payment to the
Corporation, upon its demand, of any amount requested by the Corporation for the
purpose of satisfying its minimum statutory liability, if any, to withhold
federal, state or local income or earnings tax or any other applicable tax or
assessment (plus interest or penalties thereon, if any, caused by a delay in
making such payment) incurred by reason of the exercise of this Option or the
transfer of shares thereupon. Such payment shall be made by the Optionee in cash
or, with the written consent of the Corporation, by tendering to the Corporation
shares of Common Stock equal in value to the amount of the required withholding.
In the alternative, the Corporation may, at its option, satisfy such withholding
requirements by withholding from the shares of Common Stock to be delivered to
the Optionee pursuant to an exercise of the Option a number of shares of Common
Stock equal in value to the amount of the required withholding.

11.Approval of Counsel. The exercise of the Option and the issuance and delivery
of shares of Common Stock pursuant to the Plan shall be subject to approval by
the Corporation’s counsel of all legal matters in connection therewith,
including, but not limited to, compliance with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, and the

 

- 6 -

 

--------------------------------------------------------------------------------

 

requirements of any stock exchange or automated trading medium upon which the
Common Stock may then be listed or traded.

12.Resale of Common Stock, Etc. The Common Stock issued upon exercise of the
Option shall bear the following (or similar) legend if required by counsel for
the Corporation:

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.

13.Reservation of Shares. The Corporation shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.

14.Limitation of Action. The Optionee and the Corporation each acknowledges that
every right of action accruing to Optionee or the Corporation, as the case may
be, and arising out of or in connection with this Agreement against the
Corporation or an Affiliate, on the one hand, or against the Optionee, on the
other hand, shall, irrespective of the place where an action may be brought,
cease and be barred by the expiration of three (3) years from the date of the
act or omission in respect of which such right of action arises.

15.Notices. Each notice relating to the NQO Award and this Agreement shall be in
writing and delivered in person, by recognized overnight courier or by certified
mail to the proper address. All notices to the Corporation or the Committee
shall be addressed to them at 405 114th Avenue, SE, Third Floor, Bellevue, WA
98004 Attn: General Counsel. All notices to the Optionee shall be addressed to
the Optionee or such other person or persons at the Optionee’s address set forth
in the Corporation’s records. Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

16.Benefits of Agreement. This Agreement shall inure to the benefit of the
Corporation, the Optionee and their respective heirs, executors, administrators,
personal representatives, successors and permitted assignees.

17.Severability. In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

18.Governing Law. This Agreement will be construed and governed in accordance
with the laws of the State of Delaware without regard to its principles of
conflicts of law. In the event that either party is compelled to bring a claim
related to this Agreement, to interpret or enforce the provisions of the
Agreement, to recover damages as a result of a breach of this Agreement, or from
any other cause (a “Claim”), such Claim must be processed in the manner set
forth below:

(a)THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

(b)The arbitration shall be binding and conducted before a single arbitrator in
accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph. Venue for any arbitration pursuant to this
Agreement will lie in Seattle, Washington. The arbitrator will be selected by
mutual agreement of the parties or, if the parties cannot agree, then by
striking from a list of arbitrators supplied by JAMS or the appropriate
governing body. The Corporation shall pay the arbitrator’s fees and arbitration

 

- 7 -

 

--------------------------------------------------------------------------------

 

costs (recognizing that each side bears the cost of its own deposition(s),
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in a court of law). Upon the conclusion of the
arbitration hearing, the arbitrator shall issue a written opinion revealing,
however briefly, the essential findings and conclusions upon which the
arbitrator’s award is based. The award of the arbitrator shall be final and
binding. Judgment upon any award may be entered in any court having jurisdiction
thereof.

19.No Right to Continue Employment or Consulting Relationship. Nothing contained
in this Agreement shall be construed as (a) a contract of employment between the
Optionee and the Corporation or any Affiliate, (b) a right of the Optionee to be
continued in the employ of or in a Consulting Relationship with the Corporation
or of any Affiliate, or (c) a limitation of the right of the Corporation or of
any Affiliate to discharge the Optionee at any time, with or without cause
(subject to any applicable employment agreement) or terminate the Optionee’s
Consulting Relationship at any time or for any reason.

20.Definitions. Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

21.Incorporation of Terms of Plan. This Agreement shall be interpreted under,
and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

22.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall apply against any party.

BY WAY OF THEIR EXECUTION OF THE NQO AWARD TO WHICH THIS AGREEMENT RELATES AND
IS ATTACHED, the Corporation and the Optionee (and each of their heirs,
successors and assigns) agree to be bound by each and every one of the terms set
forth in this Agreement.

 

- 8 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NON-QUALIFIED OPTION EXERCISE FORM

[DATE]

Radiant Logistics, Inc.

405 114th Avenue, SE

Third Floor

Bellevue, WA 98004

Attention: General Counsel

1.Option Exercise. I hereby elect to exercise my option(s) to purchase the
following shares of Common Stock of Radiant Logistics, Inc. under the Radiant
Logistics, Inc. 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Option Agreement(s) identified below:

 

 

Grant #:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Number of Shares:

 

 

 

 

 

 

 

Exercise Price Per Share:

$

 

 

 

 

 

 

Total Purchase Price:

$

 

 

2.Payment. I am paying the purchase price of the options as follows (check the
applicable form of payment):

 

____

I am attaching cash or a check in the amount of $____________, as the total
purchase price for the shares.

 

____

I have delivered ________ shares of previously acquired shares of Common Stock
of Radiant Logistics, Inc. (the “Corporation”) that I have previously
acquired.  I own these shares free and clear of any liens, claims, encumbrances
or security interests.  I have enclosed the certificates representing these
previously acquired shares endorsed or accompanied by an executed assignment
separate from certificate.  [Please note that this form of payment is only
available upon prior approval of the Committee.]

 

____

I have delivered irrevocable instructions to a broker to sell a sufficient
number of shares of Common Stock of the Corporation to pay the total purchase
price, plus any applicable withholding for federal and state income tax, and to
pay such amounts to the Corporation.  [Please note that this form of payment is
only available upon prior approval of the Committee.]

The name, address and telephone number of the broker is as follows:

 

 

Name of Firm:

 

 

 

Contact:

 

 

 

Address:

 

 

 

 

 

 

Phone:

 

 

 

Fax:

 

 

 

 

- 9 -

 

--------------------------------------------------------------------------------

 

[Please also see Section 4 of this Option Exercise Notice, which may prevent you
from using this type of “cashless” exercise feature if you possess material
non-public information about the Corporation or its securities at the time of
exercise.]

 

____

I hereby elect to convert the attached option into shares of Common Stock of the
Corporation on a “net cashless exercise” basis pursuant to Section V(a)(ii) of
the Plan.  [Please note that this form of payment is only available upon prior
approval of the Committee.]

 

____

I have elected to pay any required withholding with the exercise
transaction.  Accordingly, I have included $_______, which I would like applied
to federal and state taxes as
follows:_________________________________________________________.

3.Certificate Delivery.  I elect to have my shares of Common Stock delivered as
follows:

 

____

Please have the shares delivered electronically via DWAC to my brokerage
account.  Please use the information below to execute the transaction.

 

 

Broker DTC number:

 

 

 

 

 

 

 

My Account Number

 

 

 

 

____

Please register the certificate or book-entry notation representing the shares
in the name set forth below and send the certificate or evidence of book-entry
notation to the following address:

 

 

 

Registered Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

4.Compliance with Insider Trading Policy.  I acknowledge that I have read and
understand the Corporation’s current insider trading policy, including the
portions that may, among other things, restrict my ability to exercise my
options through a broker sale on the open market or otherwise sell the shares of
Common Stock issuable upon exercise of my options.  I understand that the
information in this letter does not limit in any manner my own, personal
responsibilities and obligations under the policy and the securities laws,
including, but not limited to, the prohibitions on trading (including by means
of a broker assisted option exercise) while I possess material, non-public
information or during a blackout period that may be imposed under the policy.  I
agree to provide a copy of this notice to my broker, and to require his or her
compliance with the policy.  I understand that the Corporation may reject any
broker exercise completed during a blackout period or that is otherwise
prohibited by the policy.

5.Representations.  I acknowledge that I have received, read and understand the
Plan and my Non-Qualified Stock Option Award Agreements, which together govern
the terms of my option(s) and their exercise.  I have also read the current Plan
prospectus, the Corporation’s latest annual report to stockholders and the other
public reports and information incorporated by reference into the prospectus in
making my decision to exercise my options.

6.Effectiveness and Execution of Transaction.  I understand and agree that this
exercise election will be subject to acknowledgement by the Corporation.  In the
case of a cash exercise, my option exercise will be processed as soon as
practicable.  In the case of a cashless exercise, I understand it may take
longer to process my option exercise.




 

- 10 -

 

--------------------------------------------------------------------------------

 

 

Submitted by:

 

Acknowledged by:

 

 

 

Optionee

 

Broker

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Firm Name:

 

 

 

 

 

 

Its:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Its:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

Radiant Logistics, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

 

- 11 -

 